Citation Nr: 1009762	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder (claimed as double pneumonia and recurrent breathing 
and sinus problems).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for any respiratory condition.

In May 2009, the Veteran had a videoconference hearing before 
the undersigned Veterans Law Judge.  In July 2009, the Board 
remanded the case for the development of additional evidence.  
The Board is satisfied that there has been substantial 
compliance with the remand directives.  The Board will 
proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Acute respiratory illness during service was treated and 
resolved during service.

2.  Post-service episodes of sinusitis and bronchitis arose 
after service, and are not related to service.

3.  Post-service obstructive sleep apnea arose after service, 
and is not related to service.


CONCLUSION OF LAW

No chronic respiratory disorder was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in March 2006 and January 2007.  In the March 2006 letter, 
the RO advised the Veteran what information and evidence was 
needed to substantiate a claim for service connection.  The 
RO informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The RO also advised the Veteran how 
VA determines disability ratings and effective dates in those 
letters.  The case was last adjudicated in a January 2010 
supplemental statement of the case.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, VA examination reports, and the transcript of the 
May 2009 hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Respiratory Disorder

The Veteran is seeking service connection for a chronic 
respiratory disorder, claimed as beginning during service and 
continuing after service, through the present.  He reports 
that during service he had pneumonia, and had other episodes 
of respiratory illness.  He states since service he has 
continued to have recurrent respiratory illness, affecting 
his sinuses and chest.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including the respiratory disorders 
bronchiectasis and tuberculosis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within a specified period after discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran did not report any history of respiratory 
problems at the time of entry into service.  A service 
entrance examination did not show any respiratory problems.  
During service, in March 1962, the Veteran was seen at the 
dispensary at Fort Bliss, Texas, for a fever of undermined 
origin.  He was admitted to the William Beaumont General 
Hospital, in El Paso, Texas, with fever, shaking chills, 
myalgias, nausea, vomiting, pleuritic constricting chest 
pain, a slight cough, and nasal congestion.  A clinician 
found that the Veteran's left lung had dullness to 
percussion, and decreased breath sounds in the same area.  On 
chest x-ray, the lungs were essentially clear.  Testing was 
positive for streptococcus.  The Veteran received inpatient 
treatment for six days.  The discharge diagnoses were acute 
diffuse upper respiratory infection, and acute pharyngitis 
due to beta hemolytic streptococcus.

In September 1964, the Veteran completed a medical history 
for separation from service.  He reported having been treated 
for pneumonia in March 1962.  He indicated that he had 
experienced chest pain from bronchitis while he was in Korea.  
He related a history of running ears, chest pain, and 
coughing up blood.  He specifically denied sinusitis, ear, 
nose, and throat trouble, chronic or frequent colds, and 
chronic cough.  On the report of the September 1964 service 
separation examination, the examiner marked all systems, 
including the nose, sinuses, lungs and chest, as normal.

The Veteran has submitted treatment records from his private 
primary care physician, R. L. M., M.D.  The records cover 
treatment from 1985 to 2009.  The records show treatment for 
bronchitis, pharyngitis, or sinusitis in 1985, 1988, and on 
one or more occasions each year in most years from 1990 
forward.  In July 1986, the Veteran saw Dr. M. for sinus 
congestion, sore throat, and fever.  Dr. M. expressed a 
concern that the Veteran might have recently developed some 
type of infection, such as histoplasmosis, while working in 
another state.  Chest x-rays were clear.  In October 1993, 
Dr. M. prescribed ongoing medication for sinus headaches.  In 
February 2001, the Veteran had severe bronchitis that was 
watched to rule out pneumonia.  From 2005 forward, the 
treatment notes reflect that the Veteran has obstructive 
sleep apnea.

In an August 2006 statement, the Veteran wrote that his first 
illness during service developed late in basic training, in 
1961 at Fort Jackson, South Carolina.  He reported that he 
thought the illness was a cold, but his symptoms persisted 
and worsened.  He stated that he continued to feel ill at his 
next station, Forth Bliss, Texas.  He indicated that in late 
February 1962 he developed a very high fever, and became 
disoriented.  He related that he was taken to the dispensary, 
and then to the William Beaumont General Hospital.  He stated 
that the diagnosis was double pneumonia.  He indicated that 
after the 1962 hospitalization, through the present, he 
continued to have chronic respiratory problems that required 
treatment.

Records of VA outpatient treatment of the Veteran in 2005 to 
2009 show treatment for sleep apnea.  The treatment notes 
also contain reports of a draining sinus cold with cough, and 
shortness of breath on exertion, in August 2006, of sinusitis 
in December 2008, and of a chronic cough in September 2009.

In the May 2009 Board videoconference hearing, the Veteran 
reported that in service, during basic training, he became 
sick with what he though was a cold.  He stated that he was 
put on bed rest for a day.  He reported that he saw his 
family doctor while he was on leave between basic training 
and advanced training.  He stated that during advanced 
training in 1962 he became very sick, and developed a high 
fever.  He indicated that he was taken to the dispensary, and 
then to the hospital.  He stated that in the hospital he was 
diagnosed with pneumonia.  He reported that after the 
hospitalization he had recurring cold symptoms.  He reported 
that before he began his assignment in Korea, he went to his 
family doctor and got antibiotics and cold medications to 
bring to Korea with him.  He stated that he had a flare-up of 
respiratory illness while in Korea, and was allowed bedrest 
for a day or two.  He related that he reported his history of 
colds and bronchitis at the time of his service separation 
examination.

The Veteran reported that since service he had experienced 
recurring respiratory problems, with sinus congestion and 
drainage, and chest congestion.  He indicated that after 
separation from service he continued to have such illnesses 
at least annually, and sometimes more than once a year.  He 
recalled having had a particularly severe and prolonged bout 
in the mid 1970s, and missing five weeks of work.  He stated 
that the family doctor whom he saw around the time of service 
died in the late 1970s or early 1980s.  He indicated that he 
did not believe it would be possible to get records of his 
treatment by that doctor.  He stated that a list of his 
prescriptions that he had submitted was from his current 
family doctor.

In November 2009, the Veteran had a VA medical examination to 
address the relationship between his current conditions and 
service.  The examining physician reported having reviewed 
the Veteran's claims file.  The examiner noted the March 1962 
treatment for upper respiratory infection, and discussed the 
post-service treatment records from the 1980s forward.

The Veteran reported having a productive cough periodically.  
He reported having shortness of breath on exertion.  He 
related having had bronchitis with a fever, treated with 
antibiotics, in September 2009.  He reported that he had 
smoked for twenty years, and had quit smoking thirty years 
ago.  The examiner found no evidence of residuals of injury 
or disease of the pharynx.  The Veteran's lungs were clear to 
auscultation.  Chest wall excursion was not restricted.  
There was no evidence of dyspnea, pulmonary hypertension, or 
respiratory failure.  The sinuses appeared normal on x-rays.  
Chest x-rays showed mild interstitial lung disease.  
Pulmonary function tests showed an obstructive and 
restrictive pattern, consistent with the history of tobacco 
abuse and obstructive sleep apnea.

The examiner concluded that the Veteran had strep pharyngitis 
and pneumonia during service, and that the records from that 
time showed that the disorder resolved before separation from 
service.  The examiner opined that the episodes of sinusitis 
and bronchitis, and the obstructive sleep apnea, that the 
Veteran has had after service are not related to any 
respiratory condition during his service.

The only opinion in the record purporting to link his current 
respiratory symptoms to service is the Veteran's.  However, 
there is no indication that the Veteran has any medical 
training or expertise.  In fact, VA treatment records reflect 
that he is a retired warehouse worker.  Although the Veteran 
is competent to state his symptoms, he is not, as a 
layperson, qualified to render a medical diagnosis or to 
provide an opinion as to medical etiology, as the disability 
at issue requires medical expertise to diagnose and evaluate.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis).  Thus, the Veteran is not 
competent to provide a probative medical opinion as to 
whether any current respiratory disorder he has is related to 
service.  Further, while the Veteran reports continuity of 
symptoms, he actually denied a history of sinusitis, chronic 
or frequent colds, and a chronic cough on his separation 
examination.  Such contemporaneous statements are more 
probative of his condition at discharge than his current 
contentions as to continuity.  Moreover, a medical opinion is 
still required to link continuity symptoms to the current 
disorder, and the only medical opinion on this point is 
against the claim.  See Clyburn v. West, 12 Vet. App. 296, 
301-302 (1999). 

The claims file does not contain any competent medical 
opinion that supports a connection between respiratory 
illness during service and the episodes of respiratory 
illness after service.  As such, the preponderance of the 
evidence is against service connection for a chronic 
respiratory disorder.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for a chronic respiratory 
disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


